Citation Nr: 1041856	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bowel disorder, as 
secondary to the Veteran's service-connected prostate cancer, 
status post retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, L.M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran testified at a Board hearing, held by the 
undersigned, in April 2010.  A copy of the hearing transcript has 
been associated with the record.  During the Board hearing, the 
veteran withdrew his appeal for entitlement to an initial, 
compensable rating for erectile dysfunction.  See Transcript, p. 
2.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim for entitlement to service connection for a bowel 
disorder, secondary to the Veteran's service-connected prostate 
cancer, pursuant to the duty to assist, his claim must be 
remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  

In this case, the Veteran underwent a radical retropubic 
prostatectomy, in order to treat adenocarcinoma of the prostate, 
on March 28, 2005.  He was discharged in stable condition with a 
Foley catheter.  See Operative report, March 28, 2005.  In April 
2005, the Veteran reported with urinary incontinence with 
nocturia.  In August 2005, a private medical report noted that 
the Veteran was scheduled to begin radiation treatments.  By 
October 2005, the Veteran had completed the planned course of 
radiation therapy for his prostate cancer.  It was noted that the 
Veteran developed a worsening of his incontinence, as well as 
mild diarrhea which was well-controlled with diet and Imodium A-
D.  The Veteran's provider was hopeful that these disorders would 
resolve in two to four weeks.  See Treatment Reports, April 21, 
2005; August 16, 2005; October 7, 2005.

The Veteran was afforded a VA examination in February 2006.  He 
did not report a bowel disorder at that time.  According to the 
Veteran, in a March 2006 VA outpatient treatment report, he 
stated that he was informed that he would always have leakage.  
It was not clear as to whether the Veteran was referring to his 
claimed bowel disorder, or urinary incontinence.  Following an 
additional VA examination, performed in March 2009, the examiner 
opined that there was a lack of evidence to support the Veteran's 
complaints of occasional fecal incontinence, with a sense of 
urgency.  The examiner noted that there was no explanation within 
the record, to include the claims file and remote data, linking 
the Veteran's complaints to his prostate cancer treatment.  See 
VA examination report, March 27, 2009.

A VA outpatient report, authored on April 5, 2010, noted the 
Veteran's history of prostate cancer, as well as his known rectal 
erythema.  The Veteran presented with frequent rectal 
incontinence, typically when stools were loose.  The examiner 
suspected multifactorial nerve damage from the prostate surgery, 
leading to reduced sphincter function.  The examiner further 
noted that radiation proctitis must also be considered, leading 
to tenesmus, frequent stooling.  There was no bleeding component, 
and it was noted that firming the Veteran's stools may lessen 
symptoms.  However, the examiner stated that the symptoms were 
irreversible, if due to nerve injury from the prior surgery.

During the Veteran's April 2010 Board hearing, he testified that 
he was informed his claimed bowel disorder could happen as a 
result of his cancer treatment, and that he had been having 
difficulty from the end of his radiation in October 2005 to the 
present.  He testified that he was unable to go on vacations or 
go out to eat big meals. The Veteran noted that his claimed 
disorder was the result of prostititis, which was the result of 
his radiation treatment.  See Transcript, pp. 6-7.  

As to the Veteran's assertions that he has a current bowel 
disorder which was incurred as a result of treatment for his 
service-connected prostate cancer, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  In 
this case, the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as diarrhea with urgency.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to be competent to establish an 
etiological nexus between any current disorder and his period of 
active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Taking into 
account the Veteran's statements in support of his claim, as well 
as private and VA treatment reports reflecting complaints of a 
bowel disorder, as well as the April 2010 treatment report noting 
two possible causes of the Veteran's disorder (both related to 
his prostate cancer treatment) the Veteran's claim for service 
connection should be remanded for an additional VA examination to 
determine whether he has a current diagnosis of a bowel disorder 
which is etiologically-related to his service-connected prostate 
cancer, or with associated treatment therefor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
additional VA examination, in the 
appropriate specialty, to determine the 
nature and etiology of any currently-
diagnosed bowel disorder, and opine as to 
whether any diagnosed disorder is 
etiologically-related to his service-
connected prostate cancer, to include as a 
residual of any associated surgical 
procedure or treatment.  After a review of 
the claims folder, to include the 
Veteran's statements in support of his 
claim, VA and private treatment records, as 
well as VA examination reports of record, 
to include the April 5, 2010 VA 
outpatient treatment report in which 
the examiner indicated that the 
Veteran's rectal incontinence could be 
due to possible nerve damage from his 
prostate surgery or due to radiation 
proctitis leading to tenesmus, frequent 
stooling, the examiner should address the 
following:

a.	Whether it is at least as likely 
as not that any currently-
diagnosed disorder is 
etiologically related to the 
Veteran's service-connected 
prostate cancer or related 
treatment, to include surgery and 
radiation.  In responding to this 
question, the examiner should 
address the April 2010 VA 
outpatient treatment record 
referenced above.

b.	For any bowel disorder which was 
not the direct result of the 
Veteran's service-connected 
prostate cancer or any associated 
procedure or treatment, whether it 
is at least as likely as not that 
any diagnosed bowel disorder(s) 
was/were aggravated beyond normal 
progression by the Veteran's 
service-connected prostate cancer 
or related surgical procedure or 
treatment.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph above, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


